Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on January 13, 2022.

Status of Claims
Cancellation of claim 8 and amendment of claim 1 is acknowledged.
Claims 1-7, 9-13, 15 and 18-23 are currently pending and are the subject of this office action.
Claim 18-23 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2021.
Claims 3, 5-7 and 9-10 were further withdrawn since they do not encompass the elected species.
Claims 1-2, 4, 11-13 and 15 are presently under examination as they relate to the following species:
1- BHB (beta hydroxy butyrate), and
2- Chronic Kidney Disease (CKD)



Priority
The present application is a CON of 26/819,079 (US 11,013,705) filed on 03/14/2020 and claims priority to provisional application No. 62/818,538 filed on 03/14/2019.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-2, 4, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zandi-Nejad et. al. (US 2009/0247589, cited in prior office action) and Holland (US 2019/0059432, cited in prior office action).

For claims 1-2 and 12-13, Zandi-Nejad teaches a method of treating Chronic Kidney Disease (CKD) comprising the administration of a composition comprising a therapeutically effective amount of BHB (beta hydroxy butyrate; see claims 30-31 and 35).  Zandi-Nejad does not teach the administration of a citrate (a crystal precipitation inhibitor). 
However, Holland teaches a method of reducing the incidence of nephrolithiasis (kidney stones) in patients afflicted with chronic kidney disease (CKD) comprising the administration of a composition comprising a therapeutically effective amount of potassium and/or magnesium citrate (see abstract, [0045], [0048], [0050], [0052], [0057], [0058] and claims 17 and 21).
Holland further teaches that “Moreover, it is known that a history of kidney stones is a risk factor for CKD formation” (see [0006]).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat CKD in a subject suffering from CKD, combining BHB, which is effective in treating CKD, and a citrate, since citrates have proven to be effective in reducing the incidence of kidney stones in patients with CKD, in particular in CKD patients with a history of kidney stones, thus 


Zandi-Nejad teaches all the limitations of claim 4, except for the composition formulated as a dietary supplement. However, Zandi-Nejad further teaches that “all dosage forms may be prepared using methods that are standard in the art that are taught in reference works such as Remington’s Pharmaceutical Sciences” (see [0021)).
Since the administration of drugs with dietary supplements and/or food is so common in the pharmaceutical art in order to optimize the absorption of drugs.  Further, Holland teaches that the citrate salts can be administered as dietary supplements (see title, abstract and entire document).  So, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to co-administer the composition comprising BHB and citrate as a dietary supplement of with food, thus resulting in the practice of claim 4 with a reasonable expectation of success.

For claim 11, Holland teaches the administration of 6 doses of powdered mix 3 in three divided doses in 1.5 L of water over two consecutive days (see [0093]), which resulted is significant decrease of calcium oxalate (main component of renal crystals, see [0095]), thus resulting in the practice of claim 11 with a reasonable expectation of success.


However, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results.
Moreover, the determination of known effective amounts of known active agents to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As Zandi-Nejad and Holland teach the range of dosages of BHB and citrate that are used to treat CDK, the dosage is considered a result effective variable. Thus, it would also have been obvious to have chosen a dosage from among those known to be effective in methods of treating cancer.  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)(“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).
All this will result in the practice of claim 15 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:

Applicant argues that:
Holland does not teach the treatment of CDK by citrate.
Examiner’s response:
Even though Holland might not teach the treatment of CKD with citrate, Holland definitively teaches that the administration of citrate to patients suffering from CKD has some beneficial effects: lowering the incidence of kidney stones, in particular if the patient has a history of having kidney stones, as such, as mentioned in the above 103 rejection, it will be more than obvious to administer to a patient suffering from CKD a composition comprising BHB, which is effective in treating CKD, and a citrate, since citrates have proven to be effective in reducing the incidence of kidney stones in patients with CKD, in particular in CKD patients with a history of kidney stones. 

Applicant argues that:
The combination of BHB and citrate imparts unexpected and advantageous therapeutic properties.
Examiner’s response:
First, in the original specification, there is absolutely no evidence that a mixture of BHB and citrate will be synergistic in treating CKD.  The only data presented in the specification for a mixture of BHB and citrate is for the treatment of Polycystic Kidney Disease (PKD) (see Example 2 on page 44), not for the treatment of CKD.
Once a prima facie case of obviousness has been established, evidence in support of unexpected properties may be proved by appellant: however, “when an advantage is not disclosed in appellant's application” he is “not in a favorable position to urge ii as a basis for the allowance of claims” in re Herr, 50 COPA 705, 709 (19623 citing in re Lundberg, 45 COPA 838 (1958). Further, evidence of undisclosed advantages must “inherently flaw” from what was disclosed in the specification” In re Davies, 475 F.2d 667, 670 (1973) citing in re Zenitz, 83 COPA 746 (1964). In the instant case, the above results were not identified and supported by the original claims and/or specification. Specifically, there is no evidence that the combination BHB citrate was specifically identified as a preferred combination for the treatment of CKD. 
Based on the lack of disclosure of unexpected properties in Appellants’ specification, it appears Appellants were not aware of or in possession of the alleged synergistic results disclosed in Dr. Weimbs’ declaration at the time of filing en banc Court of Customs and Patent Appeals concluded that “[when an] advantage is not disclosed in appellant’s application” he is “not in a favorable position to urge it as a basis for the allowance of claims” In re Herr, 50 CCPA 705, 709 (1962). While a panel of the Federal Circuit in Genetics Institute v. Novartis Vaccines and Diagnostics, 655 F.3d 1291, 1307 (Fed. Cir. 2011) found that “every property of a claimed compound need not be fully recognized as of the filing date of the patent application to be relevant to nonobviousness”, even the Genetics panel recognized that the evidence must be that “which ‘would inherently flow’ from what was originally disclosed”) (quoting In re Zenitz, 52 CCPA 746, 333 F.2d 924, 927 (1964); see also Davies, 475 F.2d at 670 (1973).
Moreover, allowing post-filing date data that is entirely unsupported by the Specification to serve as evidence of unexpected results subverts the quid pro quo inherent in the patent system. 35 U.S.C. § 112, first paragraph (2012) sets the expectation that the “specification shall contain a written description of the invention... and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.” It is inconsistent with the patent statute itself to advantage an unexpected result not described in the Specification, whose best mode is therefore not revealed until well after the application is filed.
Second, the alleged synergistic results observed in SPRD:Han rats with a composition comprising BHB and citrate, even though they seem to demonstrate some synergy in some mechanistic aspects of that animal model, they do not seem to correlate with a synergistic effect in treating CKD, since there is no data provided 
Third, even if the data were to be considered synergistic for the treatment of CKD, the data is not commensurate in scope with the claims, since, except for claim 13, the claims encompass “crystal precipitation inhibitors” in general, and except for claim 2 the claims encompass: BHB, BHB analogs or GPR109 agonists.  So the claims encompass numerous combinations for which there is no evidence of synergy.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 1628
January 18, 2022.